Case 1:20-cv-12271-NMG Document1 Filed 12/22/20 Page 1of8

 

FILED
Pro Se 1 (Rev. 09/16) Complaint for a Civil Case IN CLERK OF FICE

2020 DEC 22 AM 9: ug
UNITED STATES DISTRICT COURT
for the US.  PASTRICT ¢
DISTRICT OF Mase’

District of Massachusetts

) Case No.

 

Robin A Harper (to be filled in by the Clerk's Office)

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint. If
the names of all the plaintiffs cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with the full list of names.)

Jury Trial: (check one) * Yes “No

-V-

Massachusetts Bay Transportation Authority

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Newmar Nee Nema ee mee eee Nee Ne ee eee See eee’

 

 

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Robin A. Harper
Street Address 11 Seagirt Ave.
City and County Saugus, MA
State and Zip Code 01906
Telephone Number 781-231-5702
E-mail Address Harperacc@aol.com

 

Page | of 5
Case 1:20-cv-12271-NMG Document1 Filed 12/22/20 Page 2 of 8

 

Pro Se 1 (Rev. 09/ 16) Complaint for a Civil Case

B.

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant, include
the person's job or title (ifknown). Attach additional pages if needed.

Defendant No. |

 

 

 

 

Name Massachusetts Bay Transportation Authority
Job or Title (ifknown) Street —_ Director of Human Resources

Address 10 Park Plaza

City and County Boston

State and Zip Code MA 02111

 

Telephone Number E-mail 617-222-5000

 

Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known) Street
Address

City and County

State and Zip Code

 

 

 

 

Telephone Number E-mail

 

Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known) Street
Address

City and County

State and Zip Code

 

 

 

 

Telephone Number E-mail

 

Address (if known)

 

Defendant No. 4

Name

Page 2 of 5
Case 1:20-cv-12271-NMG Document1 Filed 12/22/20 Page 3 of 8

 

Pro Se | (Rev. 09/16) Complaint for a Civil “Case

 

Job or Title (if known) Street

 

Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

I. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

X ’ Federal question ’ Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Title VII of the Civil Rights Act of 1964. Equal Pay Act of 1963

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1, The Plaintiff(s)

 

 

a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State of (name)

b. If the plaintiff is a corporation

The plaintiff, (name) _, is incorporated under the laws of the State of

(name) , and has its
principal place of business in the State of (name)

 

Page 3 of 5
Case 1:20-cv-12271-NMG Document1 Filed 12/22/20 Page 4 of 8

 

Pro Se I (Rev. 09/16) Complaint for a Civil Case

Til.

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

The defendant, (name) _, is accitizen of the State of (name) . Or is a citizen of

 

(foreign
nation)
b. If the : defendant is a

corporation

 

The defendant, (name) _ Massachusetts Bay Transportation Authority > is incorporated under

the laws of the State of (name) Massachusetts , and has its

principal place of business in the State of (name) Massachusetts

 

Or is incorporated under the laws of (foreign nation) ,

 

and has its principal place of business in (name) yy achusetts

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

The compensation received vs equal pay adjustment is $70,000.00 per year for a three year period.

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

In 2017 I was verbally offered and accepted the position of Deputy Program Manager of Field Oversight for the
Positive train control program. (see additional page)

Page 4 of 5
Case 1:20-cv-12271-NMG Document1 Filed 12/22/20 Page 5 of 8

 

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

IV.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

The plaintiff asks for $75,01 000.00 per year vs which is the difference between compensated and $1 80, 000. 00. The

 

system The plaintiff seeks the same, as the work was coordinated and supervised by the plaintiff
ertification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

| agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing:
December 18, 2020

 

Signature of Plaintiff Rebun Narper

Printed Name of Plaintiff Robin A. Harper

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

Page 5 of 5
Case 1:20-cv-12271-NMG Document1 Filed 12/22/20 Page 6 of 8

 

Pro Se 1 (Rev. 09/16) Complaint for a Civil Case

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 5
Case 1:20-cv-12271-NMG Document 1 Filed 12/22/20 Page 7 of 8

(continued) In 2017 | was verbally offered and accepted the position of Deputy Program
Manager of Field Oversight for the Positive train control program. (see additional page) The
position was explained as a high-profile position, recently created, my name came up as the
candidate for the position by the PRA because they were pleased with the work | had recently
completed. The position would be appointed, and the compensation would be negotiated. All
of the particulars of the position were not yet finalized. | was provided a name of the person to
contact for additional information and congratulated for my work in the past and wished luck
for the future. | contacted the individual and received additional information but still not
everything. The position | was to take was currently being done by a consultant that was being
let go. The MBTA was in the process of hiring a Consultant that would act as the Program
Manager for Positive Train Control and once on board the new structure would begin the
transition. The new structure organization chart and program charter showing individuals, the
company they represent, and their responsibility was sent to the FA for approval. When the
Consultant came on board | discussed the lingering issue of compensation with them. They
were aware that this had not yet been finalized. | discussed a compensation dollar figure that |
thought was fair, reasonable and compensated for the workload, $180,000.00. The Consultant
agreed with the compensation | proposed and stated that she would take care of the rest.
Weeks passed, | inquired about the progress of the pay and was told it’s in the works. Finally,
in September of 2017 | wrote and email to the AGM of Capital Delivery requesting a meeting.
The meeting resulted in my title being deleted from the organization chart. The title was
replaced with the position title of my position prior to this program and that was it. My
workload, program responsibility and structure did not change. The AGM stated that |
misunderstood the telephone conversation. | disputed that claim as | had the organization
chart to support the conversation. | also had the workload and the program charter. |
contacted my union president; we filed a grievance and | applied to most all position posted to
remove myself from this. Positive Train Control is a Federally Mandated Safety System. The
MBTA was last in the Country and needed to get certain, very specific things done to apply for
and receive and extension for the implementation of the system. If and extension was not
awarded the MBTA would face fines of $100,000.000 per day per commuter rail line or
complete shutdown of the commuter rail system. Beginning in June of 2017 | worked over 100
hours a week. This continued through to the end of 2019. | was directly responsible for
ensuring all of the wayside equipment was installed as needed as well as many other functions
on a daily basis. The MBTA agreed to install additional hardware and software on the Northside
as a part of their extension. This is referenced to as ATC. The same Consultant would stay on
for this work. | was asked by the consultant to stay on and she would ensure that this time | got
my pay and title. Weeks send by again and the Consultant had no information. In December of
2019, The MBTA posted a position for ATC Program Manager, a negotiated position on the first
position. The position was then reposted with a salary of $180,000.00. | applied for the
position and was informed by Human Resources that my resume was not pulled for an
interview. The position was the exact position | was doing and had been doing since 2017. The
AGM decided to fill the position with a Consultant. The firm of WSP was given a contract for
this position billing at $148.00 per hour. In October of 2019, the AGM left the MBTA and | was
able to transfer out of the program. In February of 2020, the position was again posted. The
MBTA had recently hired the services of a contractor for human resource work. Two days after
Case 1:20-cv-12271-NMG Document1 Filed 12/22/20 Page 8 of 8

| applied | received a call. | had three telephone conversations with the firm and on was
ultimately advised the MBTA would not be filling the position.

| was contacted by and Executive of the MBTA in the Department that | worked. | was offered a
position that entitled me to negotiate a compensation package. | performed the work expected
of me and much more. My work was never in question. The MBTA benefited from my skill and
did not compensate me as discussed. During the time period of 2017 to present, the MBTA has
created the position of Deputy Program Manager for other Programs. The individuals holding
these positions are compensated at $180,000.00 or above.
